Exhibit 10.57(a)

 

July 22, 2005

 

Leonard D. Schaeffer

One WellPoint Way

Thousand Oaks, CA 91362

 

Dear Leonard:

 

We are pleased to confirm your role and responsibilities as Chairman of the
Board of Directors of WellPoint, Inc. (the “Company”) and as Chairman of the
Board of Directors of the WellPoint Foundation (the “Foundation”). The purpose
of this letter is to set forth our understanding of the terms of your
appointment.

 

1. The effective date of your appointment as Chairman was November 30, 2004. You
became non-employee Chairman on January 31, 2005. Your appointment as Chairman
will terminate on November 30, 2006, unless you earlier resign or are removed in
accordance with Section 1.13 of the Amended and Restated Agreement and Plan of
Merger, dated as of October 26, 2003, among Anthem, Inc., Anthem Holding Corp.
and WellPoint Health Networks Inc., and Section 10.5 of the Company’s By-Laws.

 

2. In addition to your responsibilities as a director of the Company, your
responsibilities as Chairman of the Company include:

 

  • presiding at meetings of the Company’s Board of Directors (the “Board”); the
Board’s Executive Committee; and annual meetings of the Company’s stockholders;

 

  • together with the Board, attempting to assure that policies of the Board are
consistent with the requirements of the Securities and Exchange Commission, the
New York Stock Exchange, the Sarbanes-Oxley Act and best practices;

 

  • together with the Company’s Chief Executive Officer (“CEO”), developing
Board agendas, calendars and logistics for Board meetings and events;

 

  • together with the CEO and the Board, attempting to assure complete and
timely reporting concerning financial and business matters of the Company and
its subsidiaries to the Board;

 

  • representing the Company to academic/public policy organizations and at
other events as reasonably requested by the Board or the CEO;



--------------------------------------------------------------------------------

  • continuing your promotional activities on behalf of the Company consistent
with your current schedule of speaking events;

 

  • assisting the CEO as reasonably requested by the Board or the CEO; and

 

  • performing any other duties reasonably assigned to you by the Board
commensurate with your position.

 

Your responsibilities as Chairman of the Foundation will be similar to your
responsibilities as Chairman of the Company set forth above, as applicable.

 

3. Your compensation for services as Chairman of the Company and Chairman of the
Foundation will be established by the Board of Directors of the Company and the
Board of Directors of the Foundation.

 

4. You ceased to be an employee of the Company on January 31, 2005. You are
entitled to the benefits and payments under the Amended and Restated Employment
Agreement entered into by and between WellPoint Health Networks Inc. and you,
effective December 31, 2002 (the “Employment Agreement”), arising from a
“Constructive Termination” (as defined in Section 7(g) of the Employment
Agreement) after a Change in Control (as defined in Attachment 1 of the
Employment Agreement) and your retirement, including but not limited to as
provided in Section 7(h) of the Employment Agreement; provided, however, that in
lieu of your entitlements under subsection 7h(iv) of the Employment Agreement,
the obligation to provide you with office space of such size consistent with
that provided by companies comparable to the Company to their retired senior
officers at a location determined by the Company and reasonably convenient to
you and clerical support will be for a period of sixty (60) months following
termination of your service as Chairman (the “Retirement Period”) pursuant to
this letter agreement rather than from your termination of employment.

 

5. In addition, while you are Chairman, to facilitate you in providing your
services to the Company, the Company will provide you with office space and
clerical assistance as described in this paragraph 5. The Company and you agree
that the space the Company has proposed, after consultation with you, to take
and provide at 1733 Ocean Avenue, Santa Monica, California, satisfies the
foregoing requirements for the period of your service as Chairman and the
Retirement Period and will be utilized to fulfill the Company’s obligations to
you unless you and the Company agree otherwise. While you are Chairman and
during the Retirement Period, such clerical assistance will be provided to the
extent feasible by your current full-time administrative assistant and a
receptionist or, in the event such assistant or receptionist ceases to be with
the Company, a comparable replacement selected by the Company and reasonably
acceptable to you.

 

6.

While you serve as Chairman, the Company will use reasonable efforts to provide
you with the services, to a reasonable extent, of the following individuals or
their successors as assistants regarding the matters indicated (to the extent
each such individual continues in the Company’s or the Foundation’s employ):
(a) Cal Lockett regarding Foundation matters and (b) Dana McMurtry and Andrew
Morrison regarding public policy matters. You will be reimbursed for those
reasonable business and travel expenses that you incur in the

 

2



--------------------------------------------------------------------------------

 

performance of your responsibilities as Chairman as set forth herein, in
accordance with the Company’s and the Foundation’s expense reimbursement
policies.

 

7. This letter agreement constitutes the entire agreement between you and the
Company and the Foundation with respect to your role and responsibilities as
non-employee Chairman and office space and clerical support while you are
Chairman and during the Retirement Period, supersedes any prior agreements and
undertakings, both written and oral, with regard thereto and may not be modified
or amended in any way except in writing by you and the Company and the
Foundation. Section 9 of the Employment Agreement (concerning arbitration of
disputes) shall apply with respect to each of us hereunder as if set forth
herein, provided that references therein to the “Agreement” shall be deemed to
refer to this letter agreement and references to your employment shall be deemed
to include your services hereunder. This letter agreement shall be construed
under the laws of the State of Indiana, except for the provisions of paragraphs
4 and 5 hereof, which, consistent with the Employment Agreement, shall be
construed under the laws of the State of California, without regard to the
conflict of laws rules of each thereof. If any provisions of this letter
agreement shall be held invalid, the remainder of this letter agreement shall
not be affected thereby and shall remain in full force and effect. This letter
agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same agreement.

 

3



--------------------------------------------------------------------------------

If you agree with the terms outlined in this letter agreement, please
acknowledge the same by signing this letter agreement and the two (2) enclosed
duplicate originals hereof and returning such signed duplicate original copies
to us.

 

Sincerely,

 

WELLPOINT INC.

 

By:               /s/ Larry C. Glasscock    

Name: Larry C. Glasscock

   

Title: President and Chief Executive Officer

 

 

 

Accepted and Agreed to as of this 22nd day of July 2005:

 

WELLPOINT FOUNDATION

By:               /s/ Larry C. Glasscock    

Name: Larry C. Glasscock

   

Title: Director

 

 

Accepted and Agreed to as of this 22nd day of July 2005:

 

 

 

 

      /s/ Leonard D. Schaeffer LEONARD D. SCHAEFFER

 

4